Per Curiam.

This cause having been tried to the trial court on the pleadings and stipulation of facts, the Court of Appeals, after reversing the judgment of the trial court in favor of the relator, for a complete failure of proof of an essential element of relator’s case, was in error in remanding the cause for a new trial. Lakeside Hospital v. Kovar, Admr., 131 Ohio St., 333.
The judgment of the Court of Appeals, so far as it remands the cause for a new trial, is reversed, and final judgment is rendered for respondents.

Judgment accordingly.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.